[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 145 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 146 
The Appellate Division, although reversing upon the facts and law, granted judgment absolute in favor of the defendants. It is well settled by the decisions of this court that unless the facts are conceded, or are so incontrovertibly established that they cannot be changed upon a new trial, the Appellate Division has no power to grant judgment absolute. (Duclos v. Kelley, 197 N.Y. 76, and cases cited.) We cannot say that the evidence relating to the issue of fraud is of that character. The reversal upon the facts should, therefore, have been coupled with a direction for a new trial. Although the reversal was upon the facts as well as the law, the opinions of the Appellate Division proceeded, as we have stated, upon the theory that the findings of the trial court upon the issue of fraud were not to be disturbed. The only question which appears to have been actually passed upon by the learned Appellate Division was the construction of the *Page 148 
will of Edith O. Gill, deceased. That is, of course, purely a question of law, and since there must be a new trial of this action in any event, that is the only question we shall decide.
Under the provisions of the will, it is to be observed, the testatrix left a life estate to her husband, William Fearing Gill, in all her real estate. She then provided that upon his death or remarriage, "I give and devise" such real estate "to my brothers David Eli Gwynne and Abraham Even Gwynne in fee, share and share alike." Had the will stopped there, the brothers would have taken absolute estates in fee. But the will goes on to provide that if either brother should die before the death or remarriage of the husband "not leaving lawful issue him surviving, then the survivor of them shall have and take the share. * * * which the deceased if living would have taken." Here, again, is a clear and definite disposition of the whole estate to the survivor of the two brothers. The will continues further, however, and provides: "But if the deceased shall leavelawful issue, then I give, devise and bequeath to such issuetheir parents share in said real and personal estate." The testatrix further directed her executors, upon the death or remarriage of her husband, to deliver over said real estate to her brothers or to such other person or persons as shall be entitled to the same pursuant to the terms and conditions of her will, "and to make division of the principal of my personal estate."
The testatrix died in May, 1899. One of her brothers, David Eli Gwynne, who was the father of the bankrupt, died in January, 1900. The bankrupt was, as we have stated, his only child, and the bankrupt died in 1904, leaving him surviving the three children who are the infant defendants. The life tenant is still living and unmarried. The narrow question to be decided is whether the remainder in the share of the real estate, which David Eli Gwynne would have taken had he survived the life tenant, passed absolutely to the bankrupt upon the death of his father, David Eli Gwynne, or whether it was again divested in favor of the bankrupt's children by the death of the bankrupt in the lifetime of the *Page 149 
life tenant. To state it more briefly, the question is whether the absolute vesting of the estate is to be determined as of the time of the death of David Eli Gwynne, or whether it was postponed until the death of the life tenant. As bearing upon that question, it is obvious that the testatrix intended that her two brothers should each take a vested remainder in one-half of her real estate, subject to be divested in case of the death of either before the life tenant; and in the event of the death of either brother before the death of the life tenant, the "issue" of the deceased brother were to take the share which he would have taken had he survived the life tenant. The term "issue" means descendants and includes grandchildren as well as children. But there are many wills in which the term is used in a much narrower sense. The question here is whether the testatrix looked so far into the future as to contemplate successive deaths and divestings before reaching the "issue" referred to in the will, or whether she had in mind the "issue" of her brother, who should be living at his death. The question is, what was the intention of the testatrix? That is to be ascertained from the language which she used. As was said by Judge O'BRIEN in Johnson v.Brasington (156 N.Y. 181, 185): "When we speak in such cases of the intention of the testator we do not always refer to some intention or purpose that he actually had in mind. We mean that when he has expressed himself in ambiguous or doubtful language that the law will impute to his words such a meaning as, under all the circumstances, will conform to his probable intention and be most agreeable to reason and justice." The general rule is that the law favors the vesting of devises or bequests as soon as possible after the death of the testator. (Bowditch v.Ayrault, 138 N.Y. 222, 228; Connelly v. O'Brien,
166 id. 406.) This rule is not absolute and gives way to the expressed intention of a testator to the contrary. In a case where the only words of gift in a will are contained in a direction to pay or divide at a future time, the remainder may be construed to be contingent upon survivorship and not vested; or if it vests at all *Page 150 
before the date of distribution, it may be subject to be divested before that time in favor of a person presumptively entitled to share in the distribution. (Rudd v. Cornell, 171 N.Y. 114;Matter of Baer, 147 id. 348.) It is to be noted that the will before us contains language importing an absolute gift. The words are: "But if the deceased (brother) shall leave lawful issue,then I give and devise and bequeath to such issue their parents share in said real and personal property." The only words in the will which tend to support the contention that the testatrix intended the death of the life tenant to mark the point of time at which the ultimate beneficiaries were to be ascertained are the following: "On the decease or remarriage of my said husband I give and devise * * * to my brothers" the property here in question "in fee, share and share alike." But these words do not prevent the vesting of the remainders. They merely postpone the enjoyment thereof until the death of the life tenant. (Matter ofSeaman, 147 N.Y. 69, 74; Nelson v. Russell, 135 id. 137.) The argument presented on behalf of the infant defendants necessarily leads to the conclusion that if the bankrupt had died before the life tenant, leaving no issue him surviving, his share would not have passed to his heirs at law, but as to this portion of her estate the testatrix would have died intestate. That is a construction which we should avoid if possible. While the use of the word "issue" taken by itself might be held to mean descendants and thus include the infant defendants, that is not of itself sufficient to prevent the vesting of the remainder in the bankrupt, who also answered such description. We think it more consonant with the testamentary intent, as disclosed by the whole context of the will, to hold that upon the death of David Eli Gwynne his "issue," the bankrupt, became vested with his share. Under the rule that the law favors vested rather than contingent remainders, it should be held that the bankrupt took an absolute vested remainder upon the death of his father, not subject to be divested by his death before that of the life tenant. There is nothing in the will to conflict with that rule of construction. *Page 151 
We hold, therefore, that the bankrupt had an absolute vested remainder in the property, the transfer of which the plaintiff, as trustee in bankruptcy, had the right to have set aside for the benefit of the bankrupt's creditors if it is shown to be fraudulent. We cannot give judgment absolute in the plaintiff's favor, because the reversal was upon the law and the facts. We can only modify the judgment appealed from by granting a new trial.
The judgment appealed from should be modified by granting a new trial, and as so modified affirmed, with costs to abide the event.
CULLEN, Ch. J., GRAY, VANN, HISCOCK and COLLIN, JJ., concur; HAIGHT, J., absent.
Judgment accordingly.